Case 6:19-ap-01049-SY       Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07           Desc
                            Main Document     Page 1 of 26


1    Ben E. Embry, CFLS. SBN 268623
     EMBRY FAMILY LAW P.C.
2
     2635 Camino del Rio S. Suite 208
3    San Diego, California 92108
     ben@embryfamilylaw.com
4    P: 619.440.5716
5
     F: 619.550.3535
     Attorneys for Movant / Debtor
6

7

8                             UNITED STATES BANKRUPTCY COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   IN RE BANKRUPTCY OF:                             CASE NO.: 6:13-bk-30653
12   EDWARD FAIRHURST,                                Chapter 7
13                                                    Adversary No.
     Debtor.
14
                                                      COMPLAINT TO DETERMINE
     EDWARD FAIRHURST,
15                                                    DISCHARGABILITY OF DEBT
     Plaintiff,
16
     v.
17

18
     ROXANNE FAIRHURST,
     Defendant.
19

20         THE     COMPLAINT       OF    DEBTOR       /   PLAINTIFF,    EDWARF       FAIRHURST,
21   Respectfully Presents:
22         1.     Plaintiff is the debtor in this case.
23         2.     The Court has jurisdiction under 11 U.S.C. § 523(a) and 28 U.S.C. § 1334.
24   This adversary proceeding relates to the above-reference case Under Chapter 7 of the
25   bankruptcy Code, now pending in the United States Bankruptcy Court, Central District of
26   California. This is a core proceeding under 28 U.S.C. § 157(b)(2)(I).
27         3.     On May 16, 2014, an order was made herein granting to Plaintiff a
28   discharge in bankruptcy and said order has now become final.
     ______________________________________________________________________________________________
                           COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
                                                   -1-
Case 6:19-ap-01049-SY       Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07           Desc
                            Main Document     Page 2 of 26


1           4.     In the schedules of debts in this proceeding, Plaintiff listed as a creditor
2    ROXANNE FAIRHURST, the former spouse of Plaintiff, which listing was in the amount
3    of $30,000.00. Said debt is an allowable debt in that it is a fixed liability by an instrument
4    in writing, to wit, a contract of division of property between Plaintiff and said former
5    spouse.     A copy of said Marital Settlement agreement is attached hereto, marked
6    EXHIBIT 1 and made part hereof by reference. Said allowable debt was released by the
7    discharge herein granted. Plaintiff is informed and believes that defendant makes some
8    contention that Plaintiff is indebted to Defendant and that the debt is non-dischargable.
9           5.     The debt is not a domestic support obligation, but is one based on property
10   division, and as such, it is dischargeable pursuant to 11 U.S.C. § 523(a)(15) and In re
11   Emelity, 251 B.R. 151 (Bankr. S.D. Cal. 2000); In re Beckford, 257 B.R. 7 (Bankr. C.D.
12   Cal. 2000); and In re Marriage of Lynn, 101 Cal.App.4th 120 (2002).
13          WHEREFORE, Plaintiff prays that it be determined, adjudged and decreed that the
14   debt of Plaintiff to ROXANNE FAIRHURST is dischargeable by virtue of the order of
15   discharge hereinbefore granted by this court, and that it be determined that this debt is
16   not one for domestic support as described in Code Section 523(a)(5), and that it be
17   determined in the alternative that the debt is dischargeable under Code section
18   523(a)(15).
19

20                                                    EMBRY FAMILY LAW P.C.
21

22

23

24
     Dated: March 13, 2019                            ________________________________
                                                      BEN E. EMBRY, CFLS
25                                                    Attorney for Plaintiff
                                                      EDWARD FAIRHURST
26

27

28
     ______________________________________________________________________________________________
                           COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT
                                                   -2-
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 3 of 26




                                                             EXHIBIT 1
                                                               1 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 4 of 26




                                                             EXHIBIT 1
                                                               2 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 5 of 26




                                                             EXHIBIT 1
                                                               3 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 6 of 26




                                                             EXHIBIT 1
                                                               4 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 7 of 26




                                                             EXHIBIT 1
                                                               5 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 8 of 26




                                                             EXHIBIT 1
                                                               6 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document     Page 9 of 26




                                                             EXHIBIT 1
                                                               7 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 10 of 26




                                                             EXHIBIT 1
                                                               8 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 11 of 26




                                                             EXHIBIT 1
                                                               9 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 12 of 26




                                                             EXHIBIT 1
                                                               10 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 13 of 26




                                                             EXHIBIT 1
                                                               11 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 14 of 26




                                                             EXHIBIT 1
                                                               12 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 15 of 26




                                                             EXHIBIT 1
                                                               13 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 16 of 26




                                                             EXHIBIT 1
                                                               14 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 17 of 26




                                                             EXHIBIT 1
                                                               15 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 18 of 26




                                                             EXHIBIT 1
                                                               16 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 19 of 26




                                                             EXHIBIT 1
                                                               17 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 20 of 26




                                                             EXHIBIT 1
                                                               18 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 21 of 26




                                                             EXHIBIT 1
                                                               19 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 22 of 26




                                                             EXHIBIT 1
                                                               20 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 23 of 26




                                                             EXHIBIT 1
                                                               21 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 24 of 26




                                                             EXHIBIT 1
                                                               22 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 25 of 26




                                                             EXHIBIT 1
                                                               23 of 24
Case 6:19-ap-01049-SY   Doc 1 Filed 03/13/19 Entered 03/13/19 16:27:07   Desc
                        Main Document    Page 26 of 26




                                                             EXHIBIT 1
                                                               24 of 24
